DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 42, 72, 74 and 75) in the reply filed on 9/23/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 38-75 are pending.
Claims 38-41, 43-71, and 73 are withdrawn for being drawn to non-elected inventions (i.e., Groups I and III-IV).
Claims 42, 72 and 74-75 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 1/18/2022 and 7/27/2022 have been considered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 42, 72 and 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (EP 3 248611A1) in view of Aaronson et al. (WO 2011/1269974).
The instantly claimed invention is broadly drawn to a compound having a structure of Formula 2 or stereoisomer, a solvate, or a pharmaceutically acceptable salt thereof shown below:

    PNG
    media_image1.png
    208
    650
    media_image1.png
    Greyscale

Wherein n is 200-250, a composition for preparing a long-acting drug conjugate having structure of Formula 2, a stereoisomer, a solvate (claim 72), a long acting drug conjugate having the compound of Formula 2 prepared by method of claim 73 (claim 74) and a long acting drug conjugate prepared by composition of claim 72 with a physiologically active polypeptide (claim 75).
	Woo et al teach making a long-acting conjugate of a physiologically active protein, e.g., glucagon which is conjugated with immunoglobulin Fc region via a linker , wherein the conjugate has improved in vivo durability and stability (abstract, paragraph [0015-0019].  They used a non-peptide linker to make the conjugate, wherein the nonpeptide linker is a PEG polymer from 1-100 kD and the PEG polymer comprising one kind of polymer or a combination of different kind of polymers [0037]. They teach that Immunoglobulin Fc may have modification to have reduced ADCC (antibody related toxicity) and to have a methionine to make a conjugate with linkers and physiologically active protein. Woo et al do not teach that the linker that attaches a physiologically protein and Fc is
 
    PNG
    media_image2.png
    130
    406
    media_image2.png
    Greyscale

Aaronson et al. teach different linker to attach peptides, or Fc in different ways and provides a list of linkers in Table 1 which includes linker 

    PNG
    media_image3.png
    106
    192
    media_image3.png
    Greyscale

, and they teach that n can be 0-750 which meets the limitation of n being 200-250 of claim 42 and 72. It is noted that use of maleimide, maleimide-PEG-alkyl or maleimide-PEG-aldehyde, or pyrrol-1yl is routinely used in chemistry of conjugation (see Table 2). Regarding claim 75, a product made by a process and would implicitly be the same compound as explained above since the claim recites a method of making a long-acting conjugate of a physiologically active polypeptide comprising a compound of Formula 2 linked to a physiologically active polypeptide.  It is noted to applicant that use of a different non-peptide linker to conjugate a physiologically active polypeptide and an Fc would not carry a patentable weight unless the use of such linker shows a surprising result.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a linker with 
 
    PNG
    media_image3.png
    106
    192
    media_image3.png
    Greyscale
  as taught by Aaronson et al.  to conjugate a physiologically active polypeptide such as glucagon, or any polypeptide with immunoglobulin Fc as taught by Woo et al. Additionally, one would have been motivated to do so because Aaronson et al teach various linkers to attach drugs or physiologically active proteins and Woo et al teach making conjugates of physiologically active polypeptides with Fc and to make a stable polypeptide with increased in vivo half-life (abstract, paragraph [0015-0019]. Further, one would have a reasonable expectation of success in using a linker as taught by Aaronson et al to conjugate a physiologically active protein with an Fc as taught by Woo et al. and it is routine to make a stable physiologically active polypeptide conjugate with Fc  without a peptide linker. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646